In an action, inter alia, to recover damages for personal injuries, the defendants David Diamond, AAAA Driving School of Staten Island, Inc., doing business as AAA Driving School of Staten Island, AAAA Secure Driving School, Inc., and Secure Driving School, Inc., appeal from an order of the Supreme Court, Kings County (F. Rivera, J.), dated March 27, 2006, which denied those branches of their motion which were pursuant to CPLR 3022 and CPLR 3212 to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, that branch of their motion which was to dismiss the complaint pursuant to CPLR 3212 was properly denied because they failed to establish their prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
The appellants’ remaining contentions are without merit. Mastro, J.P, Rivera, Dillon and Garni, JJ., concur.